

Exhibit 10.1




FIRST AMENDMENT TO
UNIT PURCHASE AGREEMENT
This FIRST AMENDMENT TO UNIT PURCHASE AGREEMENT (this “Amendment”) is made as of
March 4, 2019 by and among Coriant Investor LLC, a Delaware limited liability
company (“Seller”), Oaktree Optical Holdings, L.P., a Delaware limited
partnership (“Lender”), and Infinera Corporation, a Delaware corporation
(“Buyer” and, together with Seller and Lender, each individually a “Party” and
collectively the “Parties”) and amends that certain Unit Purchase Agreement (the
“Purchase Agreement”), dated as of July 23, 2018, by and among Seller, Lender,
solely for the limited purposes set forth therein, and Buyer. Capitalized terms
used herein but not otherwise defined have the meanings set forth in the
Purchase Agreement.
WHEREAS, the Parties desire to amend the Purchase Agreement to extend the
duration of the Transfer restrictions applicable to the Lender Stock Repayment
Amount, Lender Stock R&W Policy Amount and the Lender Stock Release Amount (or
Remaining Lender Stock Release Amount, as the case may be), in accordance with
Section 10.13 of the Purchase Agreement, as set forth below.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
1.Amendment. The first sentence of Section 7.14(a) of the Purchase Agreement is
hereby amended and restated in its entirety as follows:
“Other than solely in the case of a Permitted Transfer, Lender shall not (x)
Transfer any portion of the Lender Stock Repayment Amount, Lender Stock R&W
Policy Amount or the Lender Stock Release Amount (or Remaining Lender Stock
Release Amount, as the case may be) until (i) the twelve (12) month anniversary
of the Closing Date with respect to fifty percent (50%) of the Lender Stock
Repayment Amount, fifty percent (50%) of the Lender Stock R&W Policy Amount and
fifty percent (50%) of the Lender Stock Release Amount (or Remaining Lender
Stock Release Amount, as the case may be) and (ii) the eighteen (18) month
anniversary of the Closing Date with respect to the remaining fifty percent
(50%) of the Lender Stock Repayment Amount, the remaining fifty percent (50%) of
the Lender Stock R&W Policy Amount and the remaining fifty percent (50%) of the
Lender Stock Release Amount (or Remaining Lender Stock Release Amount, as the
case may be), nor (y) enter into any agreement or publicly disclose any
intention to do any of the foregoing.”
2.Remaining Effect. Except as specifically amended herein, the Purchase
Agreement remains in effect without change thereto; provided, however, that all
references to the Purcahse Agreement set forth therein shall hereafter be deemed
to refer to the Purchase Agreement as hereby amended.
3.Miscellaneous. Sections 10.02, 10.04 - 10.13, 10.15 and 10.16 of the Purchase
Agreement are incorporated herein by reference mutatis mutandis.


* * * *




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a deed as
of the date first written above.
 
 
 
 
CORIANT INVESTOR LLC
 
 
 
 
 
By:
 
/s/ CASS TRAUB
 
 
Name:
Title:
 
Cass Traub
President
 
 
 
 
 
 
 
 
 
OAKTREE OPTICAL HOLDINGS, L.P.
 
 
 
 
 
 
 
By:
 
Oaktree Fund GP, LLC
 
 
Its:
 
General Partner
 
 
 
 
 
 
 
By:
 
Oaktree Fund GP I, L.P.
 
 
Its:
 
Managing Member
 
 
 
 
 
 
 
By:
 
/s/ CASS TRAUB
 
 
Name:
Title:
 
Cass Traub
President
 
 
 
 
 
 
 
By:
 
/s/ TED CROCKIN
 
 
Name:
Title:
 
Ted Crockin
Vice President



Signature Page - Amendment to Unit Purchase Agreement



--------------------------------------------------------------------------------








 
 
 
 
INFINERA CORPORATION
 
 
By:
 
/s/ THOMAS J. FALLON
 
 
Name:
Title:
 
Thomas J. Fallon
Chief Executive Officer



Signature Page - Amendment to Unit Purchase Agreement

